Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), made as of April 14, 2005 between CALGON CARBON
CORPORATION (the “Company”), a Delaware corporation, and
                                                              (“Employee”),
presently residing in or near Pennsylvania,

 

WITNESSETH:

 

WHEREAS, Employee is presently employed as
                                                  of the Company, in which
capacity he(she) has contributed materially to the Company’s success, pursuant
to the terms of an employment Agreement, dated as of May 15, 2003 (the “Original
Agreement”);

 

WHEREAS, the Company wishes to assure itself of the continued availability of
Employee’s services and of reasonable protection against Employee’s competing
against the Company, and Employee is willing to give such assurance in return
for certain protections as set forth in this Agreement, which constitutes an
amendment and restatement of the Original Agreement in its entirety; and

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of Employee, notwithstanding
any possibility, threat or occurrence of a Change of Control (as defined
herein), and the Board believes it is imperative to diminish the inevitable
distraction of Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage Employee’s
full attention and dedication to the current Company in the event of any
threatened or pending Change of Control, and to provide Employee with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of Employee will be satisfied and
that are competitive with those of other corporations.

 

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to employ Employee, and Employee hereby agrees to be employed by the Company,
upon the following terms and conditions:

 

1. Duties and Responsibilities.

 

Employee shall render of such services and perform such duties commensurate with
his position as may be reasonably assigned to him from time to time by the
Company. Excluding any periods of vacation and sick leave to which Employee is
entitled, Employee agrees to devote reasonable attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Employee hereunder, to
use Employee ‘s reasonable best efforts to perform faithfully and efficiently
such responsibilities.

 



--------------------------------------------------------------------------------

2. Compensation.

 

Employee’s base salary shall be $             per year, which shall be reviewed
from time to time and may be increased (but not decreased) by the Company in the
best interests of the Company and in accordance with Employee’s current
responsibilities, paid in accordance with the Company’s regular payroll
practices. In addition, Employee shall be entitled to participate in all
welfare, cash incentive, equity incentive, savings and retirement and other
employee benefit plans, practices, policies, and programs applicable generally
to other peer executives of the Company.

 

3. Termination of Employment.

 

(a) The employment of Employee hereunder may be terminated by the Company with
or without Cause (as defined below) or by Employee with or without Good Reason
(as defined below). Employee ‘s employment shall terminate automatically if
Employee dies. If the Company determines in good faith that the Disability (as
defined below) of Employee has occurred, it may give to Employee written notice
of its intention to terminate Employee’s employment. In such event, Employee’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Employee, provided that, within the 30 days after such
receipt, Employee shall not have returned to full-time performance of Employee’s
duties.

 

(b) “Cause” shall mean Employee’s (i) willful misconduct in the performance of
his or her duties (other than for disability); (ii) dishonesty or breach of
trust by Employee which is demonstrably injurious to the Company or its
subsidiaries; or (iii) conviction or plea of nolo contendere to a felony. “Good
Reason” shall mean, without Employee’s express written consent, the occurrence
of any one or more of the following: (i) a material diminution of Employee’s
authorities, duties, responsibilities, and status (including offices, titles,
and reporting requirements) as an employee of the Company (any such diminution
occurring as a result of the Company’s ceasing to be a publicly traded entity
shall be deemed material for purposes of the foregoing); (ii) the Company’s
requiring Employee to be based at a location in excess of thirty-five miles from
the location of Employee’s principal job location or office immediately prior to
such change; (iii) a reduction in Employee’s base salary or any material
reduction by the Company of Employee’s other compensation or benefits; (iv) the
failure of the Company to obtain a satisfactory agreement from any successor to
the Company to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Article 13 herein; and (v) any purported
termination by the Company of Employee’s employment that is not effected
pursuant to a notice of termination in writing which shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated, and for
purposes of this Agreement, no such purported termination shall be effective.
Any good faith determination of Good Reason made by Employee shall be
conclusive. “Disability” means the absence of Employee from Employee’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness that is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to Employee or Employee’s legal representative.

 

4. Compensation Upon Termination of Employment.

 

(a) Termination by the Company for Cause or Resignation by Employee Without Good
Reason. If Employee’s employment is terminated by the Company for Cause or by
Employee without

 

2



--------------------------------------------------------------------------------

Good Reason, the Company shall provide the following (referred to in this
Agreement as the “Accrued Obligations”) to the Executive (1) Employee’s base
salary, vacation and other cash entitlements accrued through the date of
termination shall be paid to Employee in a lump sum in cash within 30 days of
the date of termination to the extent theretofore unpaid, (2) the amount of any
compensation previously deferred by Employee shall be paid to Employee in a lump
sum in cash within 30 days of the date of termination to the extent theretofore
unpaid and (3) amounts that are vested benefits or that Employee is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company at or subsequent to the date of
termination, payable in accordance with such plan, policy, practice or program
or contract or agreement, and the Company shall have no other severance
obligations with respect to Employee under this Agreement.

 

(b) Termination by the Company Without Cause or Resignation by Employee With
Good Reason. If Employee is terminated without Cause or if Employee resigns with
Good Reason, Employee will be paid [                         (executive officers
other than CEO) twenty-four (CEO)] months’ (Severance Period) salary based upon
the salary Employee earned at the time of his or her termination payable in a
lump sum upon the date of termination. Employee’s applicable health and welfare
benefits including, but not limited to, health, dental and life insurance
benefits (but not including additional stock or option grants) that Employee was
receiving prior to termination will be continued and maintained by the Company
at the Company’s expense for a period equal to the Severance Period or until the
such time as Employee is employed by another employer and provided health and
welfare benefits equal to the health and welfare benefits provided at the time
of termination by the Company.

 

(c) Death or Disability. If Employee’s employment is terminated by reason of
Employee’s death or Disability, the Company shall provide Employee, or in the
event of Employee’s death his estate or beneficiaries, with the Accrued
Obligations, and shall have no other severance obligations under this Agreement.

 

5. Change of Control Severance Payments.

 

(a) For all purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon first to occur of:

 

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Article 5(a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company;

 

(2) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds (2/3) of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose

 

3



--------------------------------------------------------------------------------

election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, provided, however, that, for this purpose, the Incumbent Board
shall not include any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (any
individual not included in the Incumbent Board by reason of this proviso shall
be excluded permanently for purposes of determining whether the Incumbent Board
has at any time ceased for any reason to constitute at least two-thirds (2/3) of
the Board);

 

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of a majority of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any of its subsidiaries (each, a “Business Combination”), in each case
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least two-thirds (2/3) of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(b) In the event of a Covered Change of Control Termination (as defined below),
then in lieu of, and not in addition to, the severance benefits payable under
Article 4 above, Employee shall receive the following: (1) Employee shall be
paid in a lump sum immediately upon the occurrence of one or more of the events
described in Article 5(c), an amount equal to the sum of: (i) [two or three as
determined by the Company] years of Employee’s then current base salary plus;
(ii) [two or three as determined by the Company] times Employee’s average annual
bonus payable with respect to the most recent three full bonus plan years ending
prior to the date of a Change of Control plus; (iii) the aggregate amount of
matching contributions that would be credited to Employee under the Company’s
401(k) plan for the [two or three as determined by the Company] years following
the

 

4



--------------------------------------------------------------------------------

effective date of termination if Employee were to continue to participate and
make the maximum permissible contribution thereunder and the applicable rate of
matching contributions during such period were to equal the average rate of
match under the plan for the three years immediately prior to the effective date
of termination (Change of Control Severance Compensation); (2) the Employee will
be provided his normal benefits during the [two or three as determined by the
Company] year period following the occurrence of a Change of Control including,
but not limited to, health, dental and life insurance benefits Employee was
receiving prior to the Change of Control (Severance Benefits) upon the
occurrence of one or more of the events described in Article 5(c) ; and (3)
Employee shall be entitled to exercise all stock options and stock appreciation
rights previously granted to Employee by the Company, and shall be fully vested
in all restricted stock, stock units and similar stock-based or incentive awards
previously granted to Employee by the Company, regardless of any deferred
vesting or deferred exercise provisions of such arrangements.

 

(c) “Covered Change of Control Termination” shall mean (i) Employee’s
termination of his employment with the Company with or without Good Reason
during the period beginning on the first anniversary of a Change of Control and
ending on the ninetieth (90th) day following the first anniversary of the Change
of Control by giving the Company written notice of Employee’s intention to
terminate employment with the Company at any time within such 90-day period,
(ii) the termination of Employee’s employment by the Company other than for
Cause during the three-year period after a Change of Control or (iii) the
termination of Employee’s employment by Employee with Good Reason during the
three-year period after a Change of Control.

 

6. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any economic benefit or payment or distribution by the
Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(“Payment’), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986 (Code) or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Employee shall be entitled to receive an additional payment (“Gross-Up-Payment”)
in an amount such that after payment by Employee of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b) Subject to the provisions of Article 6(c), all determinations required to be
made under this Article 6, including whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be used in arriving at
such determinations, shall be made by the Company’s regular outside independent
public accounting firm, or, if such firm will not agree to comply with the
obligations imposed on it pursuant to this Article 6(b), such other outside
independent accounting firm as the Company shall designate with Employee’s
consent, which consent shall not be unreasonably withheld (the “Accounting
Firm”). which shall provide detailed supporting calculations both to the Company
and Employee within 15 business days of the effective date of termination, if
applicable, or such earlier time as is requested by the Company. In the event
that the Accounting Firm has at any time served as accountant or auditor for the
individual, entity or group effecting the Change of Control, Employee may
appoint another nationally recognized

 

5



--------------------------------------------------------------------------------

accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). The initial
Gross-Up Payment, if any, as determined pursuant to this Article 6(b), shall be
paid to Employee immediately upon the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by Employee, it shall furnish Employee with an opinion that he or she has
substantial authority not to report any Excise Tax on his or her federal income
tax return. Any determination by the Accounting Firm shall be binding upon the
Company and Employee. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Article 6(c) and Employee thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be immediately paid by the Company to or for the benefit of
Employee. Neither the Company nor Employee shall have any right to request a
redetermination of the amount of any Underpayment by the Accounting Firm. All
fees and expenses of the Accounting Firm incurred pursuant to this Article 6(b)
shall be paid by the Company.

 

(c) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than thirty business days after the later of either (i) the date
Employee has actual knowledge of such claim, or (ii) thirty business days after
Employee receives from the Internal Revenue Service either a written report
proposing imposition of the Excise Tax or a statutory notice of deficiency with
respect thereto, and shall apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid. Employee shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which he gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Employee in writing prior to the expiration of such period that
it desires to contest such claim, Employee shall: (i) give the Company any
information reasonably requested by the Company relating to such claim, (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest such claim, (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Employee harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses.
Without limitation of the foregoing provisions of this Article 6(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to request or
accede to a request for an extension of the statute of limitations with respect
only to the tax claimed, or pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Employee to pay such

 

6



--------------------------------------------------------------------------------

claim and sue for a refund, the Company shall advance the amount of such payment
to Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations requested or acceded
to by Employee at the Company’s request and relating to payment of taxes for the
taxable year of Employee with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Employee shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Article 6, Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to the Company’s complying with
the requirements of Article 6(c)) immediately thereafter pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Employee of an amount
advanced by the Company pursuant to Article 6(c), a determination is made that
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify Employee in writing of its intent to contest such denial
of refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

(e) In the event that any state or municipality or subdivision thereof shall
subject any Payment to any special tax which shall be in addition to the
generally applicable income tax imposed by such state, municipality, or
subdivision with respect to receipt of such Payment, the foregoing provisions of
this Article 6 shall apply, mutatis mutandis, with respect to such special tax.

 

7. Confidential Information, etc.

 

(a) Employee recognizes and acknowledges that: (i) in the course of Employee’s
employment by the Company it will be necessary for Employee to acquire
information which could include, in whole or in part, information concerning the
Company’s sales, sales volume, sales methods, sales proposals, customers and
prospective customers, identity of customers and prospective customers, identity
of key purchasing personnel in the employ of customers and prospective
customers, amount or kind of customers’ purchases from the Company, the
Company’s sources of supply, computer programs, system documentation, special
hardware, product hardware, related software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the Company’s affairs (collectively referred to herein as the
“Confidential Information”); (ii) the Confidential Information is the property
of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Employee not
disclose the Confidential Information to others or use the Confidential
Information to Employee’s own advantage or the advantage of others.

 

7



--------------------------------------------------------------------------------

(b) Employee further recognizes and acknowledges that it is essential for the
proper protection of the business of the Company that Employee be restrained (i)
from soliciting or inducing any Employee of the Company or of any subsidiary of
the Company (collectively, the “Company”) to leave the employ of the Company,
(ii) from hiring or attempting to hire any Employee of the Company, (iii) from
soliciting the trade of or trading with the customers and suppliers of the
Company for any business purpose, and (iv) from competing against the Company
for a reasonable period.

 

8. Non-compete.

 

(a) Employee agrees to hold and safeguard the Confidential Information in trust
for the Company, its successors and assigns and agrees that he shall not,
without the prior written consent of the Company, disclose or make available to
anyone for use outside the Company at any time, either during his employment by
the Company or subsequent to the termination of his employment by the Company
for any reason, including without limitation termination by the Company in a
Termination for Cause or otherwise, any of the Confidential Information, whether
or not developed by Employee, except as required in the performance of
Employee’s duties to the Company.

 

(b) Upon the termination of Employee’s employment by the Company or by Employee
for any reason, including without limitation termination by the Company in a
Termination for Cause or otherwise, Employee shall promptly deliver to the
Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, reports, flow-charts, programs, proposals and any
documents concerning the Company’s customers or concerning products or processes
used by the Company and, without limiting the foregoing, shall promptly deliver
to the Company any and all other documents or materials containing or
constituting Confidential Information.

 

(c) Employee agrees that during his employment by the Company he shall not,
directly or indirectly, solicit the trade of, or trade with, any customer,
prospective customer or supplier of the Company for any business purpose other
than for the benefit of the Company. Employee further agrees that during the
Severance Period or for a period of two years after termination of employment
hereunder, whichever is longer, Employee shall not, directly or indirectly,
solicit the trade of, or trade with, any customers or suppliers, or prospective
customers or suppliers, of the Company, or solicit or induce, or attempt to
solicit or induce, any employee of the Company to leave the Company for any
reason whatsoever or hire any employee of the Company.

 

(d) Employee covenants and agrees that during the period of Employee’s
employment hereunder and during the Severance Period or for a period of two
years after termination of employment hereunder, whichever is longer, Employee
shall not, in any Competitive Territory, engage, directly or indirectly, whether
as principal or as agent, officer, director, employee, consultant, shareholder
or otherwise, alone or in association with any other person, corporation or
other entity, in any Competing Business. For purposes of this Agreement, (i) the
term “Competing Business” shall mean any person, corporation or other entity
which sells or attempts to sell any products or services which are the same as
or similar to the products and services sold by the Company at any time and from
time to time during the last two years prior to the termination of Employee’s
employment hereunder, and (ii) the term “Competitive Territory” shall mean the
United States of America, Great

 

8



--------------------------------------------------------------------------------

Britain, Belgium, Germany, Japan and any other nation in which, to the knowledge
of Employee, the Company has made or considered making such sales, either itself
or through a subsidiary, affiliate or joint venture partner, during the last two
years prior to the termination of Employee’s employment hereunder.

 

(e) Employee prior to accepting employment during the non-compete period
referred to herein shall notify the Company in order to determine if the
position Employee is seeking violates this Agreement.

 

9. Injunctive and other relief.

 

(a) Employee represents that his experience and capabilities are such that the
provisions of paragraphs 6 and 7 will not prevent him from earning his
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Employee were to use his ability and knowledge in
competition with the Company or to otherwise breach the obligations contained in
said paragraphs.

 

(b) In the event of a breach by Employee of the terms of this Agreement, the
Company shall be entitled, if it shall so elect, to institute legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by Employee and to enjoin Employee from any further violation of
this Agreement and to exercise such remedies cumulatively or in conjunction with
all other rights and remedies provided by law. Employee acknowledges, however,
that the remedies at law for any breach by him of the provisions of this
Agreement may be inadequate and that the Company shall be entitled to injunctive
relief against him in the event of any breach whether or not the Company may
also be entitled to recover damages hereunder.

 

(c) It is the intention of the parties that the provisions of paragraphs 6 and 7
hereof shall be enforceable to the fullest extent permissible under applicable
law, but that the unenforceability (or modification to conform to such law) of
any provision or provisions hereof shall not render unenforceable, or impair,
the remainder thereof. If any provision or provisions hereof shall be deemed
invalid or unenforceable, either in whole or in part, this Agreement shall be
deemed amended to delete or modify, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it valid and
enforceable.

 

10. Arbitration.

 

Any dispute arising out of or relating to this Agreement or the breach,
termination or validity hereof, other than actions for specific performance or
an injunction under Article 9, shall be finally settled by arbitration conducted
expeditiously in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes by three independent and
impartial arbitrators. Each party shall appoint one of such arbitrators, and the
two arbitrators so appointed shall appoint the third arbitrator. The arbitration
shall be governed by the United States Arbitration Act, 9 U.S.C. §§1-16, and
judgment on the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof. The place of arbitration shall be Pittsburgh,
Pennsylvania. The arbitrators are not empowered to award damages in excess of
compensatory damages and each party hereby irrevocably waives any damages in
excess of compensatory damages.

 

9



--------------------------------------------------------------------------------

11. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without giving effect to any choice or conflict
of law provision or rule (whether of the Commonwealth of Pennsylvania or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania.

 

12. Amendments, waivers, etc.

 

No amendment of any provision of this Agreement, and no postponement or waiver
of any such provision or of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Employee. No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent matter, whether or not
similar to the subject matter of such amendment, postponement or waiver. No
failure or delay on the part of the Company or Employee in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

13. Assignment.

 

The rights and duties of the Company under this Agreement may be transferred to,
and shall be binding upon, any person or company which acquires or is a
successor to the Company, its business or a significant portion of the assets of
the Company by merger, purchase or otherwise, and the Company shall require any
such acquirer or successor by agreement in form and substance satisfactory to
Employee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company, as the case may be, would be
required to perform if no such acquisition or succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any acquirer or successor in accordance with the operation of law
and such acquirer or successor shall be deemed the “Company”, as the case may
be, for purposes of this Agreement. Except as otherwise provided in this Article
13, neither the Company nor Employee may transfer any of their respective rights
and duties hereunder except with the written consent of the other party hereto.

 

14. Interpretation, etc.

 

The Company and Employee have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Employee and no presumption or burden of proof shall arise
favoring or disfavoring the Company or Employee because of the authorship of any
of the provisions of this Agreement. The word “including” shall mean including
without limitation. The rights and remedies expressly specified in this
Agreement are cumulative and are not exclusive of any rights or remedies which
either party would otherwise have. The article headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

10



--------------------------------------------------------------------------------

15. Integration; counterparts.

 

This Agreement constitutes the entire agreement among the parties and supersedes
any prior understandings, agreements or representations by or among the parties,
written or oral, to the extent they relate to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

 

16. Litigation Costs.

 

In the event that it shall be necessary or desirable for Employee to retain
legal counsel in connection with any litigation related to this Agreement, and
provided that there is no determination by a court of competent jurisdiction or
arbitrators that Employee’s positions in such litigation were taken in bad
faith, the Company shall pay (or Employee shall be entitled to recover from the
Company, as the case may be) Employee’s reasonable attorneys’ fees, costs and
expenses incurred in connection with such litigation.

 

17. Indemnification and Insurance.

 

The Company shall defend and hold Employee harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by
Employee of services for, or action of Employee as a director, officer or
employee of the Company, or of any other person or enterprise at the request of
the Company. Expenses incurred by Employee in defending a claim, action, suit or
investigation or criminal proceeding shall be paid by the Company in advance of
the final disposition thereof upon the receipt by the Company of an undertaking
by or on behalf of the Executive to repay said amount unless it shall ultimately
be determined that Employee is entitled to be indemnified hereunder. The
foregoing shall be in addition to any indemnification rights Employee may have
by law, contract, charter, by-law or otherwise. Employee shall be covered under
any director and officer liability insurance purchased or maintained by the
Company on a basis no less favorable than the Company makes available to peer
executives. After the occurrence of a Change of Control, the Company shall
maintain in effect and shall provide to Employee director and officer liability
insurance coverage that is no less favorable to Employee than that coverage in
effect immediately prior to such Change of Control.

 

WITNESS the due execution hereof as of the date first above written.

 

Attest:

     

CALGON CARBON CORPORATION

           

By

   

[Corporate Seal]

           

Witness:

                         

 

11